Citation Nr: 9926100	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-11 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than October 29, 
1995 for the award of Dependency and Indemnity Compensation 
(DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefit sought on appeal.  
Subsequently, the appellant's claim was transferred to the RO 
in Detroit, Michigan.  The veteran had active service from 
May 1966 to February 1973.  The appellant is the custodian 
for the veteran's surviving son, [redacted]. 


FINDING OF FACT

The veteran's son, [redacted], received Social Security 
Administration (SSA) benefits due to the veteran's death from 
July 1991 to November 1998.


CONCLUSION OF LAW

The appellant's claim of entitlement to an effective date 
earlier than October 29, 1995, but not prior to June 9, 1994, 
for the award of DIC benefits is well grounded.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400(c) (1998).





REASONS AND BASES FOR FINDING AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving child upon the service-connected death of a 
veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  A specific 
claim in the form prescribed by the Secretary (or jointly 
with the Secretary of Health and Human Services, as 
prescribed by § 3.153) must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. §§ 3.152(a), 3.153 (1998).

Where a grant of death compensation or DIC is made on the 
basis of the veteran's service-connected death, the effective 
date will be the first day of the month in which the 
veteran's death occurred, if the claim is received within 1 
year from the date of death; otherwise the effective date 
will be the date of receipt of the claim.  38 U.S.C.A. § 
5110(d); 38 C.F.R. § 3.400(c)(2).  However, when such award 
is made pursuant to a liberalizing law, the effective date of 
such award, or the increase thereof, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 C.F.R. § 3.114(a) (1998).  

In this case, the appellant contends on behalf of [redacted] 
that he filed an application for SSA death benefits shortly 
after the veteran's death in July [redacted] 1991, and that SSA death 
benefits were awarded from July 1991.  It is further 
contended, in essence, that the filing of his application for 
SSA death benefits also constituted the filing of an 
application to the VA for DIC benefits which was a pending 
claim and would entitle [redacted] to an effective date for DIC 
earlier than October 29, 1995.  

Upon a review of the record, the Board finds that the 
evidence supports the appellant's contention that he filed an 
application for SSA death benefits after the veteran's death, 
and it is plausible that such application might have been 
completed on a form prescribed for joint use by VA and SSA.  
As such, the Board finds the appellant's claim of entitlement 
to an effective date earlier than October 29, 1995, but not 
prior to June 9, 1994, for the award of DIC benefits is well 
grounded.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400(c) (1998).  However, as additional development is 
necessary prior to final adjudication on the merits, the 
appellant's claim is remanded to the RO for such development.


ORDER

The appellant's claim of entitlement to an effective date 
earlier than October 29, 1995, but not prior to June 9, 1994, 
for the award of DIC benefits is well grounded; the appeal is 
granted to this extent.


REMAND

Once the claimant has established he or she has a well 
grounded claim, section 5107(a) of the U.S. Code requires the 
VA to assist a claimant in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464 (1997).  In this regard, the Board finds that 
the record does not contain a copy of [redacted]'s actual 
application of SSA death benefits or show the actual date in 
which such application was filed.  As such, this information 
must be obtained prior to final adjudication on the merits.

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should request from the Social 
Security Administration a copy of the 
original application for death benefits 
filed on behalf of [redacted], which led to 
the award of such benefits from July 1991 
to November 1998.  The date such 
application was filed with SSA should 
also be requested.  If a copy of the 
application cannot be obtained, the 
appellant and her representative so be 
notified and afforded an opportunity to 
provide a copy of the document on their 
own initiative.  

2.  The RO should then re-evaluate the 
appellant's claim of entitlement to an 
effective date earlier than October 29, 
1995 for the award of DIC benefits for 
[redacted].  

3.  The appellant and her representative 
should be furnished a supplemental 
statement of the case which includes all 
applicable laws and regulations not 
previously provided to the appellant.  
Subsequent to the issuance of this 
supplemental statement of the case, the 
appellant should be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review if in order. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case.  The appellant is free to submit 
any additional evidence she desires to have considered in 
connection with his current appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant unless she is notified by the RO.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals






